ACCEPTED
                                                                                          12-15-00083-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    11/20/2015 8:45:31 AM
                                                                                                Pam Estes
                                                                                                   CLERK

                                 No. 12-15-00083

                                                                       FILED IN
                                                                12th COURT OF APPEALS
                    In the Twelfth District Court of    Appeals      TYLER, TEXAS
                                  Tyler, Texas                  11/20/2015 8:45:31 AM
                                                                       PAM ESTES
                                                                         Clerk
                            CARRIZO OIL & GAS, INC.,
                                  Appellant,

                                          v.

                    BARROW-SHAVER RESOURCES COMPANY,
                               Appellee.


                    On Appeal from the 7th Judicial District Court
                                Smith County, Texas
                               Cause No. 12-2565-A


      APPELLANT’S UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF

      Appellant Carrizo Oil & Gas, Inc. (“Carrizo”) respectfully files this

Unopposed Third Motion for Extension of Time to File Appellant’s Brief. The

current deadline for filing Appellant’s Brief is November 23, 2015. Appellant

requests a 30-day extension of time for a new deadline of December 23, 2015.

      The reasons for this request are as follows:

      The reporter’s record in this case was filed on August 24, 2015, and it contains

36 volumes of transcripts and exhibits from a two-week jury trial. In reviewing the

Reporter’s Record, the undersigned noted that the questions and answers contained
in at least five excerpts from videotaped depositions that were played to the jury at

trial were not included in the Reporter’s Record, although the parties agree that the

portions of those depositions designated by Plaintiff were in fact presented to the

jury by video.

      In addition, the Clerk’s Record contains 15 volumes of papers, and there are

several items that need to be corrected and supplemented in the Clerk’s Record.

      Carrizo has been working with opposing counsel to prepare a stipulation and

excerpts of the written depositions that match the videos in order to complete the

Reporter’s Record. That process has taken some time due to the parties’ desire and

efforts to be accurate and precise about the video clips.

      Carrizo is also filing a Request to Supplement the Clerk’s Record. Carrizo

respectfully submits that it would be beneficial to the Court and counsel to have a

complete and accurate appellate record to cite in Carrizo’s opening brief before that

brief is filed. The undersigned also wants to ensure that the clerk and court reporter

have sufficient time to supplement their respective records, taking into account the

intervening holidays.

      This extension is not sought for the purposes of delay. Two prior unopposed

extensions have been granted for this deadline.

      As set forth in the Certificate of Conference below, this motion for extension

of time is Unopposed.


                                          2
     For these reasons, Appellant requests that the Unopposed Third Motion for

Extension of Time be extended 30 days to December 23, 2015.



                                      Respectfully submitted,

                                     /s/ Marcy Hogan Greer
                                     Marcy Hogan Greer
                                     State Bar No. 08417650
                                     mgreer@adjtlaw.com
                                     ALEXANDER DUBOSE JEFFERSON &
                                     TOWNSEND LLP
                                     515 Congress Avenue, Suite 2350
                                     Austin, Texas 78701-3562
                                     Telephone: (512) 482-9300
                                     Facsimile: (512) 482-9303

                                     John M. Zukowski
                                     State Bar No. 22293400
                                     jmz@zbsplaw.com
                                     Pascal Paul Piazza
                                     State Bar No. 15966850
                                     ppp@zbsplaw.com
                                     ZUKOWSKI, BRESENHAN, SINEX &
                                     PETRY, L.L.P.
                                     1177 West Loop South, Suite 1100
                                     Houston, Texas 77027
                                     Telephone: (713) 965-7597
                                     Facsimile: (713) 9639169




                                      3
                                          Charles H. Clark
                                          State Bar No. 04274000
                                          chc@charlesclarklaw.com
                                          THE LAW OFFICES OF CHARLES H. CLARK
                                          604 West Woldert Street
                                          Tyler, Texas 75702
                                          Telephone: (903) 593-2514
                                          Facsimile: (903) 595-1294

                                          ATTORNEYS FOR APPELLANT
                                          CARRIZO OIL & GAS, INC.


                          CERTIFICATE OF CONFERENCE
      I certify that on November 19, 2015, I conferred with Deborah Race, counsel

for Plaintiff-Appellee Barrow-Shaver Oil & Gas Resources Company, and she stated

that her client does not oppose the relief sought in this motion for extension of time.

                                              /s/ Marcy Hogan Greer
                                              Marcy Hogan Greer




                                          4
                            CERTIFICATE OF SERVICE
      On November 20, 2015, I electronically filed this motion with the Clerk of the

Court using the eFile.TXCourts.gov electronic filing system, which will send

notification of such filing to the following (unless otherwise noted below).

Otis Carroll                    R. Clay Hoblit
ocarroll@icklaw.com             choblit@hfdlaw.com
Deborah Race                    HOBLIT FERGUSON DARLING L.L.P.
drace@icklaw.com                2000 Frost Bank Plaza
Collin M. Maloney               802 Carancahua
emaloney@icklaw.com             Corpus Christi, Texas 78401
IRELAND, CARROLL & KELLEY, P.C. Telephone: (361) 888-9392
6101 S. Broadway, Suite 500     Facsimile: (361) 888-9187
Tyler, Texas 75703
Telephone: (903) 561-1600
Facsimile: (903) 561-1071


Counsel for Appellee
Barrow-Shaver Resources Company

                                             /s/ Marcy Hogan Greer
                                             Marcy Hogan Greer




                                         5